Citation Nr: 9927229	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-22 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for arthritis of the 
cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

A report of separation of record shows that the veteran 
served on active duty from November 1945 to November 1946.  
In September 1990, the Board found that he served on active 
duty from November 1944 to November 1946; December 1947 to 
February 1948; April to July 1948; July to October 1949; and 
essentially continuously from October 1952 to July 1970.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in July 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, for additional development.  Following the 
requested development, the RO continued its previous denial 
of the claimed benefit.  The case is now before the Board for 
final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  No competent evidence has been submitted relating the 
veteran's arthritis of the cervical spine to service or to 
any incident of service origin, nor has any competent 
evidence been received to show that the cervical spine 
arthritis was caused or chronically worsened by his service-
connected low back disability.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for arthritis of 
the cervical spine on either a direct or secondary basis.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 
3.303, 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is essentially contended that the veteran has cervical 
spine arthritis as a progression of a degenerative process 
that began in the lumbar spine in service.  In the 
alternative, it is maintained that he developed cervical 
spine arthritis as a proximate result of his service-
connected low back disability.  

Factual Background

The service medical records show that the veteran was seen 
early in his military career for complaints of low back pain.  
By February 1953, he was hospitalized for a complaint of pain 
in the testicles.  He had pain in the right lumbar area that 
radiated down into the right groin and testicle.  He was said 
to have poor posture.  He also had a severe scoliotic curve 
with convexity to the left in the thoracic segment of the 
spine.  The range of motion of the spine was limited, and he 
was found to have right lumbar muscle spasm.  It was felt 
that some of his pain might be postural in origin.  When seen 
in May 1953, it was reported that he had sustained an injury 
to his hand from a mortar shell fragment in October 1952, 
when he apparently had also strained his back.  It was 
further reported that he continued on duty until November.  
He then had his back strapped and was seen as an outpatient 
for a couple of weeks.  However, his back trouble persisted, 
and he was admitted to a hospital for a diagnostic work-up.  
Although he continued to complain of back pain with penile 
radiation, which was worse on exercise, a physical 
examination was completely negative.  A request for 
consultation at that time indicated that the veteran had a 
history of backache with no clinical findings to support the 
elicited history.  However, the veteran was seen episodically 
over the years for complaints of low back pain, which was 
occasionally manifested by objective findings.  When seen at 
a service clinic in September 1960, for example, he reported 
that he had recently been having low back pain with standing 
or lifting, and an examination revealed paravertebral muscle 
spasm in the lumbar region.  Paravertebral spasm was also 
found on examination of the upper back in April 1965.  

When seen at the outpatient clinic of a service hospital in 
January 1968 for a 7-day history of lower lumbar and 
sacroiliac pain, a history of trauma or previous injury was 
not elicited.  X-rays of the lumbar spine in January 1968 
showed a synostosis of the transverse process of the L5 on 
the left with the sacral crest.  There was some hypertrophic 
bone spur formation noted, most predominantly at T-11 and L1-
L5, but this was felt to be a minimal change compatible with 
the veteran's stated age.  The radiologist stated that no 
etiology for the back pain was suggested by the lumbar spine 
series.  The veteran continued to be seen occasionally for 
complaints of low back pain, for which he was briefly 
hospitalized in December 1969, but the cause for his low back 
pain was again undetermined.  By February 1970, when he was 
examined for retirement, his back pain was felt to be 
responding to rest, and an etiology for his low back 
complaints was not noted.  The retirement examination was 
negative for complaints or findings referable to the cervical 
spine.  

Although the veteran testified that he was treated for 
cervical spine arthritis by doctors at Fort Riley, Kansas, 
during and shortly after service, the evidence of record does 
not confirm this claim.  The medical reports from the Irwin 
Army Hospital at Fort Riley for the period from October 1970 
to about August 1978, which are of record, are negative for 
complaints or findings of cervical spine problems, including 
arthritis, until July 1976, when the veteran was involved in 
a motor vehicle accident.  

When the veteran was initially seen at the emergency room of 
a service hospital in July 1976, he indicated that he had 
struck his chest on the steering wheel and had also sustained 
a mild contusion of the knee in a motor vehicle accident the 
previous night.  When seen at a service clinic about four 
days later, degenerative disease at C3 and C4 on the right 
with narrowing of the foramina was diagnosed, and cervical 
traction was instituted.  When seen at a service clinic nine 
days following his initial visit to the emergency room, it 
was reported that he had sprained his neck and had aggravated 
old arthritis of the neck.  X-rays at a service clinic in 
March 1986 showed degenerative changes in the lower cervical 
spine.  On VA examination in March 1987, X-rays showed 
narrowing of the intervertebral (disc) space at L5 - S1 with 
sclerosis of the bony borders.  Degenerative arthritis of the 
lumbar spine was diagnosed.  

By a rating decision dated in September 1987, service 
connection was granted for a disability classified as 
"chronic back strain, with traumatic arthritis, lumbar 
spine."  It is clear from the language of the rating 
decision itself that it was the intent of the RO to establish 
service connection for a low back disorder, including 
traumatic arthritis of the lumbar spine.  

When the veteran was examined by VA in April 1989, the 
pertinent assessment was degenerative changes in the lumbar 
spine.  A VA examiner in November 1993 diagnosed chronic 
lumbar muscle strain secondary to degenerative joint disease 
of the L-5 spine.  When the veteran underwent orthopedic 
examination by VA in May 1996, he complained of neck 
discomfort on the right side and indicated that he believed 
this started sometime in the 1950's.  However, he was unable 
to relate any particular injury or state a specific time when 
something happened to his neck.  The examiner reported that 
he had reviewed the recent X-ray studies and that the 
veteran's cervical spine X-rays showed multiple levels of 
disc space narrowing and osteophytes.  The examiner said that 
this could explain his neck symptoms.  The examiner stated 
that he did not obtain any information to say specifically 
that a certain injury was the cause of either the neck or low 
back arthritis.  The VA examiner in May 1996 said that he 
suspected that the cervical degenerative changes were 
"strictly a factor of the aging process."  The veteran's 
report of separation from service in November 1946 indicates 
that he was born in January 1926.  The VA orthopedic 
examination in August 1997 merely confirmed the diagnosis of 
degenerative joint disease of the cervical and lumbar spine.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

However, the threshold question in this case is whether the 
claim for service connection is well grounded.  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than mere 
allegation; the claim must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  If a 
claim is not well grounded, the appeal must fail with respect 
to it, and there is no duty to assist the claimant further in 
the development of facts pertinent to the claim.  Struck v. 
Brown, 9 Vet. App. 145, 156 (1996).  

The evidence in this case does not show the presence of 
cervical spine arthritis in service or until a number of 
years thereafter.  The earliest documented evidence of 
arthritis of the cervical spine is in 1976, some years 
following the veteran's retirement from active duty.  
Although the arthritis was then found to be "old," there is 
no way short of speculation to link the cervical spine 
arthritis diagnosed at that time with the veteran's active 
service.  Service connection may not be based on a resort to 
speculation or even to remote possibility.  See 38 C.F.R. 
§ 3.102 (1998).  See also Bloom v. West, 12 Vet. App. 185, 
186-87 (1999) (treating physician's opinion that veteran's 
time as a prisoner of war "could" have precipitated the 
initial development of his lung condition found too 
speculative to provide medical nexus evidence to well ground 
cause of death claim); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998) (private physician's opinion that veteran's 
preexisting service-related condition may have contributed to 
his ultimate demise too speculative, standing alone, to be 
deemed new and material evidence to reopen cause of death 
claim); Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) 
(physician's opinion that "renal insufficiency may have been 
a contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen).  

In fact, there is no opinion of record actually linking the 
cervical spine arthritis to service or to any incident of 
service origin, and the veteran himself is not competent 
under the law to do so.  Although a lay witness may describe 
symptoms he has seen or experienced, he is not competent to 
render a diagnosis, or to offer a medical opinion attributing 
a disability to service, as this requires medical expertise.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The record is devoid of any evidence of neck trauma in 
service to account for the veteran's cervical spine 
arthritis.  Both his cervical spine arthritis and his lumbar 
spine arthritis have been attributed to the aging process by 
medical authority, and both have been described as 
degenerative in nature.  However, there is no competent 
medical evidence to show that the veteran's cervical spine 
arthritis represents the maturation or progression of a 
systemic degenerative process that began in service.  Rather, 
the medical opinions of record are contrary to this 
contention.  

On VA orthopedic examination in December 1998, the veteran 
contended that he had neck pain that first gave him some 
trouble in service in the 1950s.  However, the examiner 
reviewed the claims file, including X-ray studies of the 
cervical spine, and remarked that he did not see any medical 
records documenting neck complaints at that time.  The 
veteran himself was unaware of any injury to the neck at any 
time throughout his life.  The veteran also recalled seeing 
doctors in the 1960s because of his neck pain and indicated 
that while in service, he wore a neck brace at times.  
However, the examiner again indicated that there was no 
documentation to support these assertions.  X-rays again 
visualized the presence of degenerative changes in the 
cervical spine with no significant change since 1996, and 
mild bilateral foraminal narrowing at C6-7 due to marginal 
osteophytes was noted.  The examiner was of the opinion, 
however, that the cervical spine arthritis was not caused by, 
or related to the lumbar spine arthritis.  The examiner said 
that because there was no clear history of cervical spine 
injury, he believed that the cervical spine arthritis "is a 
natural process of aging" and "is not related in any 
specific way to the lumbar degenerative changes."  

Although the record suggests that a degenerative process was 
already present in the veteran's cervical spine by the age of 
50, the record is devoid of medical opinion relating that 
degenerative process to service or to a service-connected 
disability.  Rather, the examiners who have investigated the 
etiology of the cervical spine arthritis have attributed the 
disorder to the aging process, as distinct from a systemic 
disease process that might lead to the dissemination of the 
degenerative joint disease from the lumbar to the cervical 
spine.  

While service connection may also be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury, 38 C.F.R. § 3.310(a), a claim 
for secondary service connection must also be well grounded.  
Wallin v. West, 11 Vet. App. 509, 512 (1998); Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  The VA examiners have found no 
etiologic relationship whatsoever between the service-
connected low back pathology and the veteran's arthritis of 
the cervical spine.  There is, moreover, no showing by 
medical opinion or other evidence that the service-connected 
low back disability chronically worsened the cervical spine 
arthritis such as to warrant secondary service connection on 
the basis of aggravation.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected disability, the veteran shall be 
compensated for the degree of disability, but only that 
degree, over and above the degree of disability existing 
prior to the aggravation).  

In the absence of competent evidence relating the cervical 
spine arthritis to service, to an incident of service origin, 
or to service-connected disability, the claim is not well 
grounded and must be denied.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  


ORDER

Service connection for arthritis of the cervical spine is 
denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

